DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 15 in the reply filed on 7/1/2021 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 9/10/2019, 6/17/2020, and 2/7/2021 have been considered by the examiner. 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “controlling device” in claim 4.  According to applicant’s disclosure, the “controlling unit” will be interpreted as components such as valves, pumps, sensors, etc.  
Claim Objections
8.	Claim 1 is objected to because of the following informalities: 
9.	Claim 1 recites “each of the spraying units of the first/second spraying device comprises its own respective pickling agent distribution chamber” and “each of the two outer spraying units of the first and second spraying devices comprises its own respective pickling agent distribution chamber”.  The second recitation is redundant since it is already taught by the first recitation. 
10.	Claim 1 recites the repeated word “device devices” in the last line.  It should read as “devices”.  
11.	 Appropriate correction is required.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



14.	Claim 2 recites the limitation "the end regions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “end regions” or “a plurality of end regions” or “a pair of end regions”.
15.	Claim 15 recites the limitation "the scale layer of the metal strip" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “a scale layer of the metal strip”.
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub U.S 2016/0052033) and further in view of Nikaido et al. (PG Pub U.S 2015/0101386).
20.	Regarding claim 1, Chen teaches a device (abstract, 1 in fig 1) for treating a strip (2) (para 0027), wherein the strip passes through the device (fig 1, para 0027); the strip having a first edge region (left end of 2) and a second edge region (right end of 2) extending inwardly from respective lateral edges of the strip passing through the device (as seen by 2 in fig 1); the strip having a middle region situated between the first and the second edge regions of the strip (center portion of 2); the strip having a top side (upper portion of 2) and a bottom side (bottom portion of 2); the device, comprising: at least one first spraying device (5) and at least one second spraying device (6) for respectively spraying an agent onto a top side/bottom side of the strip (fig 1, para 0028); each of the first spraying device and the second spraying device comprises a respective first outer spraying unit (section 7 reads on outer spraying unit, para 0030, fig 2) for spraying the agent onto the first edge region of the top side/bottom side of the strip (para 0028, 0030-0031 and 0033) and a second outer spraying unit (section 8 reads on second outer spraying unit) for spraying the agent onto the second edge region of the top side/bottom side of the strip (para 0028, 0030-0031, and 0034), wherein the second edge region of the strip is situated opposite the first edge region of strip (shown by fig 1, with both edge region on opposing ends) and extending inwardly from the respective lateral edges of the strip (shown by fig 1); and the first spraying device further comprises a middle spraying unit (section 9 reads on middle spraying unit) for spraying the agent onto a middle region of the top side/bottom side of the strip (para 0028 and 0030-0032), the middle region is between the first and the second edge regions (fig 2, para 0030); at least one of the spraying units (7, 8, 9) of the first/second spraying device (5, 6) comprises multiple rows of solid stream nozzles (16) (para 0031); each of the spraying units (7, 8, 9) of the first/second spraying device (5, 6) comprises its own respective agent distribution chamber (having orifices 16 for each spraying unit implicitly 
21.	The recitation of “for chemical descaling of a metal strip” has not been given significant patentable weight because the recitation occurs in the preamble.   A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02.  Therefore, Chen meets the claimed limitations.
22.	Although Chen teaches the outer spraying units having circular spray holes, Chen fails to teach at least one of the two outer spraying units of the second spraying device comprises at least one slotted nozzle.  However, Nikaido teaches a sheet treating system wherein it is known for spraying units of nozzle to be either circular spray holes or slit-shaped spray holes (para 0006) in order to achieve a desired spray pattern.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the slit shaped spray hole configuration of Nikaido for the circular hole spray hole configuration of the at least one of the two outer spray units of the second spraying device of Chen in order to achieve the predictable result of achieving a desired spraying pattern.  
23.	Regarding the recitation spraying pickling agent, this recitation is a statement of intended use which does not patentably distinguish over the combination of Chen and Nikaido since the combination of Chen and Nikaido meets all the structural elements of the claim(s) and is capable of spraying pickling agent onto a metal strip if so desired. Claims directed to apparatus 
24.	Regarding claim 2, the present combination of Chen and Nikaido teaches the at least one second spraying device (5,6) comprises a middle spraying unit (9) situated between the end regions (7,8) for spraying the agent onto a middle region of the top side/bottom side of the strip (para 0030-0032 of Chen); and wherein the middle spraying unit of the second spraying device comprises its own agent distribution chamber (having orifices 16 for each spraying unit implicitly reads on each spraying unit having its own respective distribution chamber for fluid flow and as shown by divided into triangular section of each spray unit shown in fig 2 of Chen).  But the present combination of Chen and Nikaido fails to specifically teach wherein the middle spraying unit of the second spraying device comprises at least one of the slotted nozzles.  However, since Nikaido teaches a sheet treating system wherein it is known for spraying units of nozzle to be either circular spray holes or slit-shaped spray holes (para 0006) in order to achieve a desired spray pattern.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the slit shaped spray hole configuration of Nikaido for the circular hole spray hole configuration of the at least middle spraying unit of the second spraying device of Chen in order to achieve the predictable result of achieving a desired spraying pattern.    
25.	Regarding claim 3, the present combination of Chen and Nikaido teaches wherein each of the spraying devices comprises a spray bar (abstract and para 0028 of Chen).
26.	Regarding claim 4, the present combination of Chen and Nikaido teaches a control device (14 along with valves and pumps, fig 2, para 0030 and 0044 of Chen) configured for adjusting an agent dispersing rate of each respective spraying unit of each of the spraying devices (para 0031-0042 of Chen, flow rate profiles).
27.	Regarding claim 5, the present combination of Chen and Nikaido teaches the control device being operable for adjusting the agent dispersing rate of the middle spraying unit 
28.	Regarding claim 6, the present combination of Chen and Nikaido teaches the control device comprises multiple pickling agent delivery pumps (18, 19, 20) configured for adjusting the agent dispersing rates of the spraying units (para 0044), wherein the agent delivery pumps have an exit side (side towards feed lines 21, 22, 23) connected to the respective ones of spraying device (para 0044 of Chen).
29.	Regarding claim 7, the present combination of Chen and Nikaido teaches the control device comprises multiple valves (10, 11, 12) configured for adjusting the pickling agent dispersing rates of the spraying units (para 0030 and 0044 of Chen), wherein each spraying device is connected at an entry side of the spraying device to the valves (by feel lines 21, 22, 23) (para 0044 of Chen). 
30.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub U.S 2016/0052033) and Nikaido et al. (PG Pub U.S 2015/0101386) and further in view of Ueoka et al. (PG Pub U.S 2010/0024505). 
31.	Regarding claim 8, although the present combination of Chen and Nikaido teach a strip cooling system, it fails to teach wherein the control device comprises a sensor unit having at least one sensor for detecting a surface parameter of the metal strip, and the control device is configured to adjust the pickling agent dispersing rate of the respective spraying unit in dependence on an output signal of the sensor unit.  However, Ueoka teaches a system wherein the control device includes a sensor (thermometer) for detecting surface parameter (temperature) of the strip, and the control device is configured to adjust the agent dispensing rate of the respective spraying unit in dependence on an output signal of the sensor unit (para 0121-0122) in order to effectively cool the strip.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of the present combination of Chen and Nikaido to include a sensor unit having at 
32.	Regarding claim 15, although the present combination of Chen, Nikaido, and Ueoka fail to specifically teach the surface parameter of the metal strip is dependent on the thickness of the scale layer of the metal strip, it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for any portion of the strip including the scale layer thickness would affect the surface parameter such as temperature of the strip.  
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714